UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM10-Q x Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010. or o Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-88829 PENINSULA GAMING, LLC PENINSULA GAMING CORP. (Exact name of registrants as specified in their charter) (Exact name of registrants as specified in their charter) DELAWARE DELAWARE (State or other jurisdiction of incorporation or organization) (State or other jurisdiction of incorporation or organization) 20-0800583 25-1902805 (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) 301 Bell Street Dubuque, Iowa52001 (563) 690-4975 (Address, including zip code, and telephone number, including area code, of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer," "accelerated filer"and "smaller reporting company" in Rule 12b-2 of the Exchange Act.: Large Accelerated FileroAccelerated FileroNon-Accelerated Filer xSmaller reporting company o Indicate by check mark if the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox All of the common equity interests of Peninsula Gaming, LLC (the “Company”) are held by Peninsula Gaming Partners, LLC. All of the common equity interests of Diamond Jo, LLC, The Old Evangeline Downs, L.L.C., Diamond Jo Worth, LLC, Belle of Orleans, L.L.C. and Peninsula Gaming Corp. are held by the Company. PENINSULA GAMING, LLC INDEX TO FORM10-Q Page PartI - Financial Information 3 Item 1 - Financial Statements 3 Peninsula Gaming, LLC: Condensed Consolidated Balance Sheets (Unaudited) as of September 30, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Operations (Unaudited) for the Three and Nine Months EndedSeptember 30, 2010 and 2009 4 Condensed Consolidated Statement of Changes in Member's Deficit and Comprehensive Income (Unaudited)forthe Nine Months Ended September 30, 2010 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Nine Months ended September 30,2010 and 2009 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T - Controls and Procedures 23 PartII - Other Information 24 Item 1 - Legal Proceedings 24 Item 6 - Exhibits 24 Signatures 25 2 PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PENINSULA GAMING, LLC CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands) September 30, 2010 December31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash—purse settlements Accounts receivable, net Receivables from affiliates 40 40 Inventories Prepaid expenses and other assets Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS: Deferred financing costs, net of amortization of $5,716 and $3,919, respectively Goodwill Licenses and other intangibles Deposits and other assets Investment available for sale Total other assets TOTAL $ $ LIABILITIES AND MEMBER’S DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Construction payable - Purse settlement payable Accrued payroll and payroll taxes Accrued interest Other accrued expenses Payable to affiliates Current maturities of long-term debt and leases Total current liabilities LONG-TERM LIABILITIES: 8 ⅜% senior secured notes, net of discount 10 ¾% senior notes, net of discount Term loan Notes and leases payable, net of discount 32 22 Obligation under Minimum Assessment Agreement Other liabilities Total long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Note 6) MEMBER’S DEFICIT: Common member’s interest Accumulated deficit ) ) Note receivable from owner - ) Accumulated other comprehensive income (loss) ) Total member’s deficit ) ) TOTAL $ $ See notes to condensed consolidated financial statements. 3 PENINSULA GAMING, LLC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands) ThreeMonths Ended September30,2010 ThreeMonths Ended September30,2009 NineMonths Ended September30,2010 NineMonths Ended September30,2009 REVENUES: Casino $ Racing Video poker Food and beverage Other Less promotional allowances (9,673 ) (7,233 ) (27,890 ) (20,358 ) Total net revenues EXPENSES: Casino Racing Video poker Food and beverage Other Selling, general and administrative Depreciation and amortization Pre-opening expense 8 - 33 - Development expense - 28 Affiliate management fees Loss on disposal of assets 17 54 Total expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income Interest expense, net of amounts capitalized (14,929 ) (13,437 ) (44,684 ) (35,621 ) Loss on early retirement of debt - (22,475 ) - (22,475 ) Total other expense (14,249 ) (35,414 ) (43,012 ) (56,591 ) NET INCOME (LOSS) $ $ ) $ $ ) See notes to condensed consolidated financial statements. 4 PENINSULA GAMING, LLC CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN MEMBER’S DEFICIT AND COMPREHENSIVE INCOME (UNAUDITED) (in thousands) COMMON MEMBER’S INTEREST ACCUMU-LATED DEFICIT NOTE RECEIVABLE FROM OWNER ACCUMU-LATED OTHER COMPRE-HENSIVE INCOME (LOSS) TOTAL MEMBER’S DEFICIT COMPRE- HENSIVE INCOME BALANCE, DECEMBER 31, 2009 $ $ ) $
